Citation Nr: 0916145	
Decision Date: 04/30/09    Archive Date: 05/07/09

DOCKET NO.  05-41 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an increased disability rating for service-
connected post-traumatic stress disorder (PTSD), to include a 
rating in excess of 30 percent prior to April 20, 2007, and a 
rating in excess of 70 percent as of April 20, 2007.  



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and an acquaintance




ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 


INTRODUCTION

The Veteran had active service from September 1966 to 
September 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in 
Portland, Oregon, granting the Veteran's claim of entitlement 
to service connection for PTSD and assigning a disability 
rating of 10 percent, effective March 15, 2002.  

The Veteran requested and was afforded a Travel Board hearing 
before the undersigned Veterans Law Judge at the RO in 
Portland, Oregon in March 2009.  A written transcript of that 
hearing was prepared and incorporated into the record.  

While the Veteran's appeal was pending before the Board, the 
RO issued a rating decision in July 2007 increasing the 
Veteran's initial disability rating to 30 percent (effective 
March 15, 2002), and assigning a disability rating of 70 
percent as of April 20, 2007.  Since this grant did not 
constitute a full grant of the benefits sought on appeal, 
this claim is still in appellate status.  AB v. Brown, 6 Vet. 
App. 35, 39 (1993).  


FINDINGS OF FACT

1.  From March 15, 2002 to April 20, 2007, the Veteran's PTSD 
was manifested by occupational and social impairment, 
depression, anxiety, and chronic sleep impairment; it was not 
manifested by circumstantial, circumlocutory or stereotyped 
speech, panic attacks more than once a week, difficulty in 
understanding complex commands, impairment of short and long-
term memory, impaired abstract thinking, or disturbances of 
motivation.  

2.  Since April 20, 2007, the Veteran's PTSD has been 
manifested by depression, difficulty in adapting to stressful 
situations, and significant occupational and social 
impairment; it has not been manifested by gross impairment in 
thought processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, persistent 
danger of hurting himself or others, intermittent inability 
to perform activities of daily living, disorientation to time 
or place, significant memory loss, or total occupational and 
social impairment.  


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 30 
percent for the Veteran's service-connected PTSD prior to 
April 20, 2007 have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic 
Code 9411 (2008).  

2.  The criteria for a disability evaluation in excess of 70 
percent for the Veteran's service-connected PTSD since April 
20, 2007 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 
9411 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify 

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

The Veteran's increased rating claim arises from his 
disagreement with the initial evaluation following the grant 
of service connection.  Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007), Goodwin v. Peake, 22 Vet. App. 128, 134 (2008), Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is required for these claims.  Nonetheless, the 
Veteran was provided with notice that he must show a 
worsening or increase in severity of the disability, and the 
effect that such worsening or increase has on the claimant's 
employment and daily life in June 2006 and May 2008 letters.  
See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).   

As to VA's duty to assist, VA has associated with the claims 
folder the Veteran's service treatment records and VA 
treatment records, and in November 2004, August 2005, April 
2007 and March 2008, he was afforded formal VA examinations.  
Significantly, VA received a letter from the Veteran in May 
2008 indicating that he had no additional evidence to submit 
in support of his claim.  The Board finds that no additional 
assistance is required to fulfill VA's duty to assist. Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

Relevant Laws and Regulations

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings will be applied, the higher rating will be 
assigned if the disability picture more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7 (2008).  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. 
§§ 4.1, 4.2 (2008).  As such, the Board has considered all of 
the evidence of record.  However, the most probative evidence 
of the degree of impairment consists of records generated in 
proximity to and since the claim on appeal.  

The General Rating Formula for Mental Disorders, including 
Diagnostic Code 9411, at 38 C.F.R. § 4.130 provides the 
following ratings for psychiatric disabilities.  A 30 percent 
evaluation is provided for occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behaviour, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
38 C.F.R. § 4.130.  

A 50 percent rating is warranted if it is productive of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.  

A 70 percent rating contemplates occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  Id.  

A 100 percent rating contemplates total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behaviour; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  Id.  

The Global Assessment of Functioning (GAF) is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health 
illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) (citing Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) (DSM-IV)).  

Scores ranging from 51 to 60 reflect more moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).

GAF scores ranging from 61 to 70 reflect some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, and has some meaningful 
interpersonal relationships.  See 38 C.F.R. § 4.130 (noting 
and incorporating by reference VA's adoption of the DMS-IV 
for rating purposes).

In Fenderson v. West, 12 Vet. App. 119, 126 (1999), the Court 
noted that where, as here, the question for consideration is 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of a "staged rating" 
is required.  See Fenderson, 12 Vet. App. at 126 (1999).  



Facts and Analysis

The Veteran was granted service connection for PTSD in the 
currently appealed December 2004 rating decision.  A 10 
percent disability rating was assigned, effective March 15, 
2002.  In a September 2005 rating decision, the Veteran was 
granted an increased disability rating of 30 percent, 
effective November 12, 2004.  The Veteran disagreed with this 
decision, and in July 2007, the effective date of the 
Veteran's 30 percent disability rating was changed to March 
15, 2002.  Also, the Veteran was assigned a disability rating 
of 70 percent, effective April 20, 2007.  The Veteran has 
appealed his claim to the Board, contending that he is 
entitled to a disability rating in excess of 30 percent from 
March 15, 2002 to April 20, 2007, and that he is entitled to 
a disability rating in excess of 70 percent as of April 20, 
2007.  

According to a February 2002 VA treatment note, the Veteran 
was being treated for depression at this time.  The Veteran 
reported an improvement in his symptoms since he started 
taking the medication Wellbutrin.  The Veteran also reported 
that he felt less hopeless, but he indicated that he still 
felt angry at times when watching the news.  He also reported 
an improvement in his flashbacks regarding his experiences in 
Vietnam.  The VA physician concluded that the Veteran was 
suffering from insomnia and depression, with probable PTSD.  

The Veteran was afforded a VA examination for PTSD in 
November 2004.  The Veteran reported frequent flashbacks 
regarding his military experiences.  He also reported sleep 
disturbances, including an inability to fall asleep or sleep 
soundly.  He also described having a difficult time relating 
to people and working with others.  However, the Veteran did 
suggest that his leisure activities included riding his 
motorcycle with friends and working in his shop.  The Veteran 
reported that he worked alone in his own truck repair shop 
that he started in 1981.  He also described himself as "real 
skittish," irritable, and easily startled.  The Veteran 
denied experiencing suicidal ideations.  

The examiner noted that the Veteran had been married to his 
current wife for 33 years.  The Veteran indicated that he got 
along well with his wife at this time and that he had grown 
close to his sons in recent years.  The examiner also noted 
that the Veteran had not had psychiatric hospitalization in 
the past.  Upon examination, the Veteran was noted to be 
appropriately dressed with neat hygiene.  The examiner 
concluded that the Veteran's thought process was coherent and 
goal-directed.  The Veteran was described as cooperative, 
alert and oriented to time, place and person, and having 
overall grossly intact cognitive function.  His speech was 
found to be normal and his long-term memory appeared to be 
intact.  

However, the Veteran was also noted to have an irritable mood 
with a somewhat constricted affect.  The Veteran also 
described symptoms of nightmares, hypervigilance, anger and 
feelings of detachment from others.  The examiner concluded 
that the Veteran demonstrated no evidence of clinically 
significant difficulty in occupational functioning and that 
he had no difficulty in performing activities of daily life 
independently.  The Veteran was diagnosed with mild PTSD and 
assigned a GAF score of 62, which is illustrative of some 
mild symptoms or some difficulty in social, occupational, or 
school functioning, but generally functioning pretty well 
with some meaningful interpersonal relationships.  

The Veteran was afforded an additional VA PTSD examination in 
August 2005.  The Veteran reported that he was not currently 
having difficulties on the job or in his social life and that 
he rode motorcycles with his friends.  However, the examiner 
later noted that the Veteran felt that he had severe social 
and occupational impairment.  The Veteran also reported 
getting along well with his wife as long as he walked away 
from her when he became angry.  The Veteran reported 
experiencing daily intrusive recollections of his experiences 
in Vietnam and sleeping approximately 6 hours per night.  He 
also described himself as hypervigilant, noting that he never 
sits with his back facing a door.  

Upon examination, the Veteran was found to be cooperative, 
casually dressed and adequately groomed.  The Veteran's 
speech was found to be clear, coherent and goal-directed.  No 
evidence of hallucinations, delusions or significant 
cognitive impairment was found upon examination.  He was also 
found to be fully oriented to time, place and person with no 
history of suicidal, homicidal or psychotic ideation.  The 
Veteran did report chronic anxiety with an irritable mood.  
The examiner described his affect as restricted.  

The examiner concluded that the Veteran suffered from 
moderate social and emotional impairment with at least mild 
occupational impairment because of his PTSD symptoms.  The 
examiner diagnosed the Veteran with chronic moderate PTSD.  
The examiner noted that the Veteran's symptoms appeared to 
have worsened since his previous VA examination and that he 
primarily isolated himself from other people.  A GAF score of 
54 was assigned, which is illustrative of more moderate 
symptoms or moderate difficulty in social, occupational, or 
school functioning.

The Veteran was afforded another VA PTSD examination on April 
20, 2007.  During the examination, the Veteran reported 
having chronic sleep disturbance.  He also described 
difficulty in forming and maintaining relationships outside 
of his immediate family.  Also, the Veteran again reported 
being irritable and having anger problems.  The Veteran also 
indicated that he had not given up major hobbies and 
interests, such as working on motor vehicles, but he did 
report that he no longer went hunting or camping.  The 
Veteran also described episodes of excessive startle response 
and hypervigilance.  

The examiner concluded that the Veteran was neatly dressed.  
The Veteran was noted to have a fairly wide range of affect 
with occasional appropriate humor.  The examiner noted that 
his affect would become agitated, however, when discussing 
military or related issues.  The Veteran did not exhibit any 
inappropriate behavior during the examination and there was 
no evidence of cognitive defects such as memory gaps or 
nonlinear thinking.  The Veteran's mood was found to be 
manifested by tension and some degree of anxiety.  The 
examiner found no evidence of psychoses, such as 
hallucinations or suicidal or homicidal ideation.  The 
Veteran's insight was described as somewhat limited, but his 
judgment was intact.  

The examiner concluded that the Veteran had chronic, 
moderately severe, PTSD.  The examiner noted that in the 
Veteran's present mental state, it would be very difficult 
for the Veteran to sustain significant gainful employment in 
the competitive workplace.  The examiner noted that while the 
Veteran does appear to be a highly productive worker, this is 
due in part to his compulsive need to stay busy to cope with 
his inner psychological distress.  Also, the examiner noted 
that the Veteran is currently working in what he referred to 
as a "sheltered workshop" and a family business.  The 
examiner further concluded that the Veteran had great 
difficulty in forming and maintaining interpersonal 
relationships.  As such, when the Veteran has worked outside 
of his sheltered environment with the general population, his 
job history has been very spotty.  A GAF score of 51 was 
assigned at this time, which is illustrative of more moderate 
symptoms or moderate difficulty in social, occupational, or 
school functioning.

Finally, the Veteran was afforded a review examination for 
his PTSD by VA in March 2008.  At this time, the Veteran 
reported that he still lived at home with his wife.  However, 
the Veteran indicated that their relationship was strained.  
While they did not fight as much anymore they were somewhat 
indifferent to one another.  The Veteran indicated that he 
was still taking Wellbutrin, which he believed helped with 
his anger management even though it did not take his anger 
away totally.  The Veteran also described a rather isolated 
social life, noting that he would occasionally ride his 
motorcycle with his son and several other individuals.  The 
Veteran also noted that he was still working for his son's 
excavation business.  He also reported that he continued to 
have intrusive thoughts, flashbacks, and nightmares.  The 
Veteran also described symptoms of hypervigilance and 
exaggerated startle response, but the Veteran denied 
depression and periods of dysphoria.  

Upon examination, the Veteran was noted to be casually 
dressed and well-groomed.  His speech was found to be clear 
and easily understandable and he was described as oriented to 
person, place, time and purpose.  His thought process was 
described as logical and goal-directed, and there were no 
signs of major thought problems, such as hallucinations or 
delusions.  Attention and concentration were noted to be 
disrupted, as was his short term memory.  The Veteran's 
affect was described as constricted and his mood was 
irritable.  The examiner diagnosed the Veteran with moderate 
to severe PTSD.  The examiner concluded that the Veteran had 
moderate to severe impact occupationally and that he worked 
for his son who was able to make allowances for the Veteran.  
The examiner also noted that the Veteran reported a moderate 
to severe social impact from his PTSD.  A GAF score of 51 was 
again assigned.  

The record also contains a great deal of lay evidence, 
including statements from the Veteran and his family and 
friends.  In a statement received by VA in March 2002, the 
Veteran reported having anger problems, trouble sleeping, and 
problems maintaining focus on tasks.  In a March 2007 RO 
hearing, the Veteran testified to social isolation, 
difficulty maintaining a job, mild memory loss, and being 
quick to anger.  The Veteran also reported that he may have 
once had a suicidal ideation but he had never tried to carry 
it out.  However, the Veteran has routinely denied this 
during his medical examinations.  

The Veteran was also afforded a hearing before the 
undersigned Veterans Law Judge in March 2009.  The Veteran 
indicated that he no longer worked for his son, but instead, 
worked for a nursing home at nights.  The Veteran found no 
stress in this job because aside from his co-worker, there 
was little social interaction.  The Veteran testified that he 
left his job with his son because he could not deal with the 
social interaction and was afraid of hurting his son's 
business.  The Veteran again described his desire to be 
socially isolated as well.  However, the Veteran did not 
report any past suicidal thoughts during this hearing.  The 
Veteran's friend also testified at this time, reporting that 
the Veteran is socially withdrawn and angry.  

Finally, the record contains statements from the Veteran's 
wife and son, received by VA in March 2006.  According to the 
Veteran's wife, the Veteran suffered impaired sleep to such a 
degree that she now has her own room so she can sleep.  She 
also reported that the Veteran spent much time alone in his 
shop, and that there life together had been very difficult 
with little happiness.  The Veteran's son also described the 
Veteran as a very "isolated" individual.  He also indicated 
that the Veteran seems to feel that there is very little in 
life worth being happy about.  



A. Entitlement to a disability rating in excess of 30 percent 
prior to April 20, 2007

The Veteran contends that he is entitled to a disability 
rating in excess of 30 percent for his service-connected PTSD 
from March 15, 2002 to April 20, 2007.  However, the 
competent evidence of record does not demonstrate that the 
Veteran is entitled to a disability rating in excess of 30 
percent during this time period.  

The Veteran currently has a 30 percent disability rating from 
March 15, 2002 through April 20, 2007.  A 30 percent 
disability rating is warranted for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behaviour, self-care, and conversation normal), due 
to such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. § 4.130.  

The next-higher disability rating of 50 percent is warranted 
when the Veteran's PTSD is productive of occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.  

According to the Veteran's November 2004 VA examination, 
there was no evidence of clinically significant occupational 
impairment.  The Veteran was also noted to have normal 
speech, intact long-term memory, and coherent and goal-
directed thought process.  There was no mention of panic 
attacks or difficulty in understanding complex commands.  
Finally, the Veteran was assigned a GAF score of 62, which 
represents mild symptoms with some meaningful interpersonal 
relationships.  As such, the evidence demonstrates that the 
Veteran was not entitled to a disability rating in excess of 
30 percent at this time.  

The Board recognizes that the Veteran has reported that he 
was not entirely forthcoming about his symptoms during this 
examination, due to being uncomfortable with the VA examiner.  
However, without evidence suggesting the presence of the 
necessary rating criteria, a higher disability rating can not 
be granted.  The Veteran reported that he was not seeking 
additional treatment at this time either.  

The Veteran's August 2005 VA examination also fails to 
suggest that the Veteran is entitled to a disability rating 
in excess of 30 percent.  The Veteran's speech was again 
described as normal and there was no evidence of cognitive 
impairment upon examination.  The Veteran was fully oriented 
with no history of suicidal ideation.  The Veteran also 
reported that he got along well with his wife and that he 
rode his motorcycle with his friends.  Also, the Veteran was 
employed at this time.  The Veteran was noted to have a 
restricted affect, but there was no mention of panic attacks, 
difficulty in understanding complex commands, or impaired 
memory.  The examiner concluded that the Veteran suffered 
from moderate social and emotional impairment with at least 
mild occupational impairment.  A 30 percent disability rating 
is meant to compensate a Veteran with some degree of 
occupational and social impairment.  

Based on the above evidence, the Board concludes that the 
Veteran is not entitled to a disability rating in excess of 
30 percent at any time from March 15, 2002 through April 20, 
2007.  Aside from having a restricted affect upon examination 
in August 2005, the medical evidence does not suggest that 
the Veteran exhibited any of the rating criteria necessary 
for the next-higher disability rating of 50 percent during 
this time.  As such, the Board concludes that the Veteran's 
overall disability picture is best represented by the current 
30 percent disability evaluation.  The Veteran reported 
anxiety, depressed mood, and chronic sleep impairment, which 
are all criteria for a 30 percent disability rating.  38 
C.F.R. § 4.130.  

The Veteran has also indicated that he believes he is 
entitled to a disability rating of 70 percent during this 
time period.  However, a 70 percent disability evaluation is 
warranted when there is occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9411.  The medical evidence of record 
establishes that the Veteran did not suffer from any of these 
symptoms from March 15, 2002 through April 20, 2007.  Also, 
the Veteran was found to have moderate social impairment with 
mild occupational impairment.  A 70 percent disability rating 
is intended for a Veteran who is incapable of maintaining any 
social relationships, including family relationships.  
Therefore, the evidence demonstrates that a 70 percent 
disability rating is not warranted.  

The Board also considered the lay evidence provided by the 
Veteran in making its decision.  In February 2002, the 
Veteran reported depression, anger issues, trouble sleeping, 
hypervigilance, and trouble keeping focus.  Letters received 
from the Veteran's wife and son in March 2006 describe the 
Veteran as being angry and isolated.  Finally, in his March 
2007 RO hearing, the Veteran testified to social isolation, 
difficulty maintaining a job, mild memory loss, and being 
quick to anger.  The Veteran also reported that he may have 
once had a suicidal ideation, but the Veteran has routinely 
denied this upon VA examination.  The Board concludes that 
these statements do not warrant an increased disability 
evaluation.  This evidence does not suggest that the Veteran 
suffered from symptoms that would justify the next-higher 
disability evaluation of 50 percent.  Also, as discussed 
above, a 30 percent disability evaluation is meant to 
compensate veterans with occupational and social impairment.  
Therefore, the current 30 percent disability rating properly 
reflects the Veteran's level of disability prior to April 20, 
2007.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of entitlement 
to a disability rating in excess of 30 percent for PTSD from 
March 15, 2002 through April 20, 2007 must be denied.

B. Entitlement to a disability rating in excess of 70 percent 
since April 20, 2007

The Veteran also contends that he is entitled to a disability 
rating in excess of 70 percent for his PTSD since April 20, 
2007.  However, upon considering the previously described 
evidence received since April 2007, the Board concludes that 
the Veteran is not entitled to the highest available rating 
of 100 percent for his service-connected PTSD.  

As noted, under Diagnostic Code 9411, a 70 percent disability 
evaluation is warranted when there is occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

According to the April 2007 VA examination report, the 
Veteran had significant occupational impairment.  However, 
the Veteran was employed with his son at that time.  There 
was also evidence of social impairment, but the Veteran did 
note having a relationship with his sons, his wife, and 
several friends with whom he would ride his motorcycle.  The 
Veteran also described episodes of irritability and anger, 
with difficulty adapting to stressful situations.  During the 
March 2008 VA examination, the Veteran was found to have 
moderate to severe occupational impairment.  Likewise, the 
Veteran described significant social impairment, but the 
Veteran again reported being married to his wife and riding 
motorcycles with his son and several other individuals.  
Therefore, the evidence establishes that the Veteran met the 
criteria necessary for a 70 percent disability rating at this 
time.  

However, the highest disability rating of 100 percent 
contemplates total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  Id.  

The evidence of record clearly demonstrates that the Veteran 
is not 100 percent disabled due to his PTSD.  None of the 
medical evidence since April 2007 suggests that the Veteran 
has total occupational or social impairment.  The Veteran has 
maintained a marriage with his wife, a relationship with his 
children, and he rides his motorcycle with several friends.  
Furthermore, according to the Veteran's March 2009 hearing 
testimony, he was working in a nursing home at nights, 
indicating that the Veteran does not have total occupational 
impairment.  Therefore, the preponderance of the evidence 
establishes that the Veteran is not totally incapable of 
employment or of forming and maintaining a social 
relationship.  

Furthermore, the April 2007 VA examination noted that the 
Veteran exhibited no inappropriate behavior upon examination.  
There was also no evidence of impaired thought processes, 
delusions, or hallucinations.  The Veteran denied suicidal or 
homicidal ideations, indicating that he was not a persistent 
danger to himself or others.  The examiner also noted the 
Veteran was neatly dressed, suggesting that he was capable of 
performing some activities of daily living.  Finally, the 
examination does not suggest that the Veteran has memory loss 
so severe that he forgets his own name or those of his close 
relatives.  

The March 2008 VA examination also noted that the Veteran was 
casually dressed and well groomed.  The Veteran's speech was 
described as clear and easily understandable, and the Veteran 
was found to be fully oriented in all spheres.  He was noted 
to have logical thought processes with no hallucinations or 
delusions.  

Based on the above medical evidence, the Board concludes that 
the Veteran is not entitled to the highest disability rating 
of 100 percent for his PTSD.  The preponderance of the 
evidence fails to demonstrate that the Veteran experiences 
any of the criteria necessary for a 100 percent disability 
rating.  Therefore, a disability rating in excess of 70 
percent since April 20, 2007 is not warranted.  

This conclusion is further supported by the fact that the 
Veteran was assigned a GAF score of 51 upon examination in 
April 2007 and March 2008.  According to the DSM-IV, scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers).  Moderate symptomatology does not satisfy 
the total occupational and social impairment envisioned by a 
100 percent disability evaluation.  Of course, GAF scores in 
and of themselves, like an examiner's assessment of the 
severity of a condition, are not dispositive of the rating 
issue; rather, the GAF score must be considered in light of 
the actual symptoms of the Veteran's disorder.  See 38 C.F.R. 
§ 4.126(a) (2008).  Nonetheless, GAF scores are still an 
important consideration in rating a psychiatric disability.  
See Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter 
v. Brown, 8 Vet. App. 240 (1995).  

The Board also considered the lay evidence of record in 
making its final determination.  However, none of the 
Veteran's testimony suggests that the Veteran is so impaired 
that he warrants a 100 percent disability rating.  The 
Veteran has not reported hallucinations, persistent suicidal 
or homicidal thoughts, an inability to maintain his own 
hygiene, or any of the other symptoms envisioned in a 100 
percent disability rating.  The Board recognizes that the 
Veteran suggested he "may" have had a suicidal ideation in 
the past during his March 2007 RO hearing.  However, the 
Veteran did not mention this during his March 2009 Board 
hearing, and the Veteran routinely denied this during the 
medical evaluations undertaken throughout the appeal process.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of entitlement 
to a disability rating in excess of 70 percent, as of April 
20, 2007, must be denied.


ORDER

Entitlement to a disability rating in excess of 30 percent 
for service-connected post-traumatic stress disorder (PTSD), 
prior to April 20, 2007, is denied.  

Entitlement to a disability rating in excess of 70 percent 
for service-connected post-traumatic stress disorder (PTSD), 
as of April 20, 2007, is denied.  



____________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


